[Cite as Redilla v. Avon Lake, 2013-Ohio-849.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

JACK REDILLA, et al.                                   C.A. No.        12CA010204

        Appellants

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
CITY OF AVON LAKE, BOARD OF                            COURT OF COMMON PLEAS
ZONING APPEALS, et al.                                 COUNTY OF LORAIN, OHIO
                                                       CASE No.   08CV158796
        Appellees

                                 DECISION AND JOURNAL ENTRY

Dated: March 11, 2013



        BELFANCE, Judge.

        {¶1}     Appellants Jack Redilla, Donna Dolezal, and Green Sun Research, LLC appeal

the decision of the Lorain County Court of Common Pleas which affirmed the decision of the

City of Avon Lake, Board of Zoning Appeals (“Board”). For the reasons set forth below, we

reverse and remand the matter for proceedings consistent with this opinion.

                                                  I.

        {¶2}     The facts of this case have been previously recited in a prior appeal:

        [Mr.] Redilla, [Ms.] Dolezal and Green Sun Research, LLC (collectively “Green
        Sun”), are the owners of a parcel of lakefront property in Avon Lake, Ohio.
        Redilla and Dolezal are the sole members of Green Sun. The parcel in question,
        Parcel C, was recently owned by a developer, Neil Bower. Bower also owned
        two neighboring parcels, Parcel B and Parcel A. Parcel A sits to the east of Parcel
        B on Lake Road, while Parcel C sits to the west of Parcel B on Lake Road. The
        Bongers purchased Parcel A and Parcel B from Bower and built a home on Parcel
        A. Parcel B was undeveloped and the Bongers have retained it as an investment
        property. Parcel B conforms to the Avon Lake zoning regulations and is
        considered a buildable lot. The frontage requirement in an R-1 residential district,
        in which the parcels are situated, is 60 feet. Parcel C, although approximately 1.26
                                                2


       acres in size, does not conform to the frontage requirements. It has only 32.28
       feet of frontage on Lake Road. From Lake Road, Parcel C travels north in a thin
       strip, widening into a flag or paddle shape at its northern end where it meets Lake
       Erie.

       Between 2006 and 2008, Bower experienced a financial reversal and the bank
       foreclosed on Parcel C. Title to Parcel C eventually transferred to Sopramco CV
       7, LLC. Green Sun entered into a contract with Sopramco to purchase Parcel C.
       Prior to closing, Green Sun sought a variance from the frontage requirement in
       order to allow construction of a large home.

       On July 22, 2008, a hearing took place before a bare quorum of the Board.
       Although two of the members present voted in favor of the variance, a unanimous
       vote would have been necessary to approve the variance. As a result, the matter
       was tabled until the Board’s next meeting. On August 26, 2008, the Board
       reconvened and the matter was presented to four of the Board’s five members
       because one was recused due to a conflict of interest. After presentations by
       Redilla and the Bongers, along with their respective counsel, and after hearing
       testimony from area residents, the Board unanimously voted against the variance.
       According to Green Sun’s brief and the trial court’s order, Green Sun took title to
       Parcel C shortly after denial of the variance at the August Board meeting.

       Green Sun, Redilla and Dolezal appealed to the Lorain County Court of Common
       Pleas. The Bongers filed an unopposed motion to intervene, which was granted.
       The trial court reversed the Board’s decision, finding it unsupported by the weight
       of the evidence.

Redilla v. Avon Lake, Bd. of Zoning Appeals, 9th Dist. Nos. 09CA009731, 09CA009735, 2010-

Ohio-4653, ¶ 2-5.

       {¶3}   The Bongers and the Board appealed. Id. at ¶ 6. In that appeal, we noted that

while “the Board[’s decision] considered all ten factors embodied in section 1217.07 of the Avon

Lake Ordinances[,] [t]he trial court’s decision * * * reviewed only the seven Duncan factors.”

Id. at ¶ 14. We concluded that:

       the trial court erred in failing to fully review the whole record and all factors the
       Board considered when determining whether the Board’s decision was
       appropriately supported. Moreover, the trial court appears to have reviewed the
       Duncan factors independently and substituted its judgment for that of the [Board];
       instead, it should review the Board’s decision and determine whether it is
       supported by a preponderance of reliable, probative and substantial evidence[.]
                                                  3


(Internal citations and quotations omitted.) Id. Accordingly, we “reverse[d] the decision of the

trial court and remand[ed] the matter to the trial court so that it [could] review all the appropriate

factors in light of the whole record and the established legal standard.” Id.

       {¶4}     Upon remand, the trial court took additional briefing on the issue and issued a

decision affirming the decision of the Board.          Mr. Redilla, Ms. Dolezal, and Green Sun

Research, LLC have appealed, raising three assignments of error for our review.

                                                 II.

                                   ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED BY FAILING TO FOLLOW AND IMPLEMENT
       THE PROPER STANDARD OF REVIEW FOR A BZA DECISION.

       {¶5}     Mr. Redilla, Ms. Dolezal, and Green Sun Research, LLC essentially assert in their

first assignment of error that the trial court committed reversible error in failing to comply with

this Court’s prior decision and in creating a judgment entry insufficient to permit appellate

review. We agree.

       {¶6}     As noted above, in the prior appeal, we concluded that “the trial court erred in

failing to fully review the whole record and all factors the Board considered when determining

whether the Board’s decision was appropriately supported.” Redilla, 2010-Ohio-4653, at ¶ 14.

We also stated that, although unclear, it appeared that, in reviewing the Duncan factors, the

lower court did so independently and substituted its judgment for that of the Board. Id. Thus,

we remanded the matter for the trial court to review the Board’s decision and all of the

appropriate factors in light of the entire record and legal standard and then determine if the

Board’s decision was supported by the preponderance of the reliable, probative, and substantial

evidence. Id.
                                                     4


        {¶7}    Upon remand, the trial court took additional briefing on the issue and issued a

brief entry that set forth no analysis, yet came to the opposite conclusion it did the first time.

The entirety of the trial court’s decision states:

        This matter is on remand from the Court of Appeals, Case No. 09CA009731 and
        09CA009735. Based upon a review of the decision entered therein, the applicable
        standard of review, the supplemental briefs of the parties, and Avon Lake Zoning
        Ordinance Section 1217.01, the Court finds that the decision of the Avon Lake
        Board of Zoning Appeals is supported by a preponderance of reliable, probative
        and substantial evidence. The decision of the Avon Lake Zoning Board of
        Appeals is affirmed and Appellant[s’] request for a variance is denied. Costs
        taxed to Appellant.

        {¶8}    We are mindful that this Court is only granted a limited review of the matter:

        [R.C. 2506.04] grants a more limited power to the court of appeals to review the
        judgment of the common pleas court only on questions of law, which does not
        include the same extensive power to weigh the preponderance of substantial,
        reliable and probative evidence, as is granted to the common pleas court. It is
        incumbent on the trial court to examine the evidence.

(Internal quotations and citations omitted.) Redilla at ¶ 10. Thus, in cases such as these, it is

particularly important that the lower court’s entry is detailed enough to allow this Court to

conduct the review it is required to do pursuant to statute. The trial court’s entry in this case

does not demonstrate that it complied with our remand instructions. See Budd v. Budd, 9th Dist.

No. 24899, 2010-Ohio-55, ¶ 5, 7. Nor does it offer an explanation for why the lower court

reached the opposite result. Absent any explanation or analysis, such a change of course

inherently seems arbitrary and unreasonable. Because of the lack detail and analysis in the entry

before us, we cannot tell whether the trial court fulfilled its obligation under the statute, thereby

preventing us from performing our more limited appellate review.             See MSRK, L.L.C. v.

Twinsburg, 9th Dist. No. 24949, 2012-Ohio-2608, ¶ 10. Accordingly, we sustain Mr. Redilla’s,

Ms. Dolezal’s, and Green Sun Research, LLC’s first assignment of error. We remand the matter
                                                  5


so that an appropriate review of the Board’s decision can be conducted and an entry containing

the trial court’s full analysis can be generated so as to be capable of review by this Court.

                                  ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED WHEN IT DETERMINED THE BZA’S
       DECISION WAS NOT ARBITRARY, CAPRICIOUS, OR UNREASONABLE
       BECAUSE IT WAS CONFISCATORY AND UNCONSTITUTIONALLY
       BURDENSOME.

                                  ASSIGNMENT OF ERROR III

       THE TRIAL COURT ERRED WHEN IT FOUND THAT THE BZA’S
       DECISION WAS SUPPORTED BY THE RECORD.

       {¶9}    Mr. Redilla’s, Ms. Dolezal’s, and Green Sun Research, LLC’s remaining

assignments of error assert that the trial court erred in affirming the Board’s decision. Because

our resolution of their first assignment of error has rendered their remaining assignments of error

moot, we decline to address them. See App.R. 12(A)(1)(c).

                                                 III.

       {¶10} In light of the foregoing, the judgment of the Lorain County Court of Common

Pleas is reversed, and the matter is remanded for proceedings consistent with this opinion.

                                                                                Judgment reversed,
                                                                               and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                6


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellees.




                                                    EVE V. BELFANCE
                                                    FOR THE COURT



MOORE, P. J.
HENSAL, J.
CONCUR.


APPEARANCES:

JOHN P. SLAGTER and ANTHONY R. VACANTI, Attorneys at Law, for Appellants.

SHAWN W. MAESTEL and PATRICK J. MCINTYRE, Attorneys at Law, for Appellees.

DAVID M. GRAVES, Assistant Law Director, for Appellee.